                                                 JS-6
1
2
3                        UNITED STATES DISTRICT COURT
4                      CENTRAL DISTRICT OF CALIFORNIA
5
6
     PIFANO GARCIA,                        ) Case No: 2:20-cv-08460-KK
7                                          )
                                           ) JUDGMENT
8                Plaintiff                 )
                                           )
9          v.                              )
                                           )
10   ANDREW SAUL, Acting                   )
     Commissioner of Social Security,      )
11                                         )
                 Defendant.                )
12
13
14         Having approved the Stipulation to Voluntary Remand Pursuant to Sentence
     Four of 42 U.S.C. § 405(g),
15
           IT IS ORDERED that judgment is entered in accordance with the Order of
16
     Remand.
17
18
19
     DATE: June 3, 2021
20
                                         THE HONORABLE KENLY KIYA KATO
21                                       United States Magistrate Judge
22
23
24
25
26

                                          -1-
